Appellant was convicted of murder in the second degree, and his punishment assessed at confinement in the penitentiary for a term of fifteen years. An examination of the transcript shows that the term of the court adjourned on November 28, 1903; and the statement of facts was filed December 1, 1903. There is no order in the record granting defendant right to file statement of facts after the adjournment of the term; consequently the facts can not be considered. In motion for new trial appellant insists that the court erred in refusing his application for continuance, and in the charge applying the law of self-defense to the facts. These matters can not be reviewed in the absence of the facts. No error appearing in the record, the judgment is affirmed.
Affirmed.
                          ON REHEARING.